                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BONNIE CRUICKSHANK-WALLACE
and WILLIAM WALLACE,

                      Plaintiffs,                       CIVIL ACTION
                                                        NO. 18-2769
       v.

CNA FINANCIAL CORPORATION,
et. al.,

                      Defendants.



                                      ORDER

      AND NOW, this 13th day of November, 2018, upon consideration of Defendant

Continental Corporation’s Motion to Dismiss (ECF No. 12), Defendants CNA Financial

Corporation, Columbia Casualty Company, Continental Casualty Company and

Continental Corporation’s Motion to Dismiss (ECF No. 13), Plaintiffs’ Responses (ECF

Nos. 16–17), Defendants’ Replies (ECF Nos. 19–20) and Plaintiffs’ Sur-Replies (ECF

Nos. 21–22), it is hereby ORDERED that the Motions are GRANTED and the case

DISMISSED.


                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
